Citation Nr: 1742965	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-44 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and dissociative amnesia disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to October 2003, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2014, the Board reopened the Veteran's claim and remanded the matter on appeal for additional development.

In July 2016, the Board again remanded this matter for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements of record, the Veteran has reported in-service stressors involving a hostile confrontation with enemy forces in Iraq, which are consistent with his Military Occupational Specialty as an Infantryman, and therefore have been accepted as conclusive indication of an in-service stressor associated with participation in combat.  In January 2010 Memorandum, the RO indicated that the Veteran's in-service combat stressors were confirmed.

Service treatment records showed the Veteran was treated for psychiatric symptomatology during service.  A September 2003 Report of Mental Status Evaluation reflected an Axis I diagnosis of amnestic disorder due to heatstroke, transient, provisional and an Axis II diagnosis of deferred, narcissistic traits noted.  The Veteran was noted to experience an acute, moderate stress reaction and require evacuation for medical reasons.  While October 2004 and February 2010 VA examiners, respectively, did not find a current psychiatric disorder or a causal link between the diagnosed adjustment disorder and the Veteran's verified in-service combat stressors, additional post-service VA treatment records dated from 2015 to 2016 showed findings of PTSD and notations that the Veteran continued to present with a full range of PTSD symptoms, such as detachment, nightmares, sleep disturbance, and anger outbursts.  VA treatment providers reported minimal progress likely due to avoidance behaviors and continued to implore the Veteran seek treatment and start therapy.

The Veteran's claim was remanded for additional development by the Board in April 2014 and July 2016, to include obtaining an adequate VA examination.  Evidence of record reflects that the Veteran has failed to report for the most recently scheduled VA examination in November 2016 to evaluate his claimed acquired psychiatric disorder.  While the Veteran has not requested that the examination be rescheduled, his representative has argued that his mental health issues are responsible for his not showing for VA examinations, demonstrating good cause for his failure to report, and that he should be afforded the opportunity to be rescheduled for the VA examination to evaluate his mental health issues prior to final adjudication.

Based on the foregoing discussion, the Board instructs the AOJ to schedule yet another VA examination to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Veteran is reminded that VA's duty to assist him is not a one-way street; he also has an obligation to assist in the adjudication of his claim for compensation benefits.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Here, the Board is seeking a VA examination to have a VA examiner determine what psychiatric disabilities are present as well as whether there is a link between any present psychiatric disorder and the Veteran's verified in-service combat stressors.

Evidence of record further reflects that the Veteran receives VA medical treatment for his claimed psychiatric disorders from the Seattle VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to December 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorders from Seattle VAMC for the time period from December 2016 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include depression, adjustment disorder, dissociative amnesia disorder, and PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present under DSM V.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any of the verified in-service combat stressors is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any of the verified in-service combat stressors actually caused the Veteran's PTSD.  The examiner must explain how the diagnostic criteria of the DSM V are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors. 

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM V have not been met.  The examiner should acknowledge and discuss the findings in the service treatment records, to include the September 2003 Report of Mental Status Evaluation, the October 2004 and February 2010 VA examination reports, and the post-service VA treatment records dated through 2016.  

For each diagnosed psychiatric disability other than PTSD, to include depression, adjustment disorder, and dissociative amnesia disorder, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his verified in-service combat stressors.  Again, the examiner should acknowledge and discuss the findings in the service treatment records, to include the September 2003 Report of Mental Status Evaluation, the October 2004 and February 2010 VA examination reports, and the post-service VA treatment records dated through 2016.  

In the event that the Veteran does not report for the scheduled VA examination, the examiner should nevertheless undertake a review of the electronic claims file and provide a medical opinion responsive to the above questions.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The AOJ must also review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

